Citation Nr: 1626811	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.   Entitlement to service connection for a scar, right hand. 

3.   Entitlement to an initial rating in excess of 50 percent for a generalized anxiety disorder, to include posttraumatic stress disorder (PTSD). 

4.   Entitlement to a total disability rating based on individual unemployability prior to April 9, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and A.G.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from March 1989 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for an anxiety disorder not otherwise specified (claimed as posttraumatic stress disorder) and granted an evaluation of 50 percent effective October 6, 2009. 

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The Board notes that subsequent to issuance of the February 2013 statement of the case, the Veteran submitted additional evidence in support of his claim.  The Veteran's representative waived RO consideration of this evidence in May 2016.  See 38 C.F.R. § 20.1304(c) (2015). 

The Board additionally notes that the Veteran was diagnosed with PTSD in April 2014, during the appeal period.  As the Veteran has multiple psychiatric diagnoses and all of the diagnoses contribute to each other and share symptom presentations, and therefore are rated under the same diagnostic code, the Board has characterized all of these diagnoses as a generalized anxiety disorder. 

The issue of entitlement to a total disability rating based on individual unemployability prior to April 9, 2014 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required. 


FINDINGS OF FACT

1.   It is reasonably shown that the Veteran's tinnitus began in service and has persisted. 

2.   It is reasonably shown that the Veteran's scar on his right hand is a result of service, and he experiences pain in the scarred area when it is exposed to sunlight.

3.   For the period from October 6, 2009 to April 9, 2014, the Veteran's generalized anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity. 

4.   From April 9, 2014, the Veteran has demonstrated total occupational and social impairment due to gross impairment.

5.   For the period from October 6, 2009 to April 9, 2014, the evidence of record does not indicate that the Veteran's service-connected generalized anxiety disorder is so exceptional or unusual that referral for extraschedular consideration by designation authority is required.


CONCLUSIONS OF LAW

1.   Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.   Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a scar, right hand, have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

3.   The criteria for an initial rating greater than 50 percent from October 6, 2009 to April 9, 2014 for a generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Code 9413 (2015). 

4.   The criteria for assignment of a 100 percent rating from April 9, 2014 for a generalized anxiety disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.3030(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The United States Court of Appeal for Veterans Claims (Court) has held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(a) Tinnitus

The Veteran contends that he has experienced a high pitched ring in his ear since service after clearing bunkers in Iraq.  The Veteran contends that he never went to sick call for the ringing and that he mentioned that he had ringing in his ears on separation but was told that something could be done about it or he could go home, so the Veteran opted to go home.  See March 2016 BVA Transcript, pg. 7. 

Facts

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis related to tinnitus. 

VA treatment records from December 2008 to January 2013 do not indicate that the Veteran was treated for tinnitus.

On VA examination in May 2010, the Veteran indicated that he has had constant bilateral ringing since about 1990.  The Veteran indicated that he did not have difficulty hearing.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner rationed that although the Veteran reported that his tinnitus began during service, an audio examination done shortly after separation showed normal hearing bilaterally, with no evidence of high frequency hearing loss, which is typically associated with tinnitus due to noise exposure. 

During his March 2016 hearing, the Veteran testified that he first complained of tinnitus when he went to a VA hospital in 2008.  The Veteran indicated that he didn't see any doctors between being discharged from the Army and 2008.  See March 2016 BVA Hearing Transcript, pg. 7. 


Analysis

At the outset, the Board notes that the Veteran was diagnosed with tinnitus at his May 2010 VA examination.  Therefore the first requirement for service connection is met.

With regard to the question of an in-service injury (here, noise exposure), the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has asserted that he was exposed to gunfire and grenades, without ear protection in Desert Storm.  The Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (2014).  Therefore, the second element of service connection is met.

Therefore, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, as there is nothing to directly contradict the Veteran's assertions that his tinnitus began in service, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus first manifested during the Veteran's military service.

As noted, the Veteran was afforded a May 2010 VA examination to obtain a competent opinion as to whether he currently has tinnitus related to his military service.  During that examination, the Veteran reported recurrent tinnitus and that such began during service.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  While the Board has considered the opinion of the May 2010 VA examiner, the Board finds that such opinion is not persuasive.  The examiner seemed to focus on the Veteran's hearing loss, not tinnitus, and did not take into account the Veteran's statements with respect to noise exposure.  Again, the Board finds no reason to question the veracity of such reports. 

The Board notes that medical opinions with respect to nexus are not necessarily needed in this instance.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet App. 379, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears).  Given the nature of the disability, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin; the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met.  

(b) Right Hand Scar

The Veteran contends that he has a scar on his right hand that he received in service, that is painful when exposed to sunlight.  See May 2016 BVA Hearing Transcript, pg.8.

Facts

The Veteran's service treatment records show that the Veteran was injured in service by a back blast from a simulated round on March 6, 1990.  The Veteran had second and third degree burns to the right hand.  The Veteran was treated with wet to wet dressings and medication.  There were no operations or grafts done. 

The Veteran was afforded a VA examination for his scars in May 2010.  On examination, the examiner stated that a scar was not visible due to healing and because the Veteran's hand is heavily tattooed, therefore there was no objective evidence of a scar on which to base an opinion.  The examiner noted that the Veteran complained of sun sensitivity but could not recall his last sunburn and that there was no objective evidence of sun damage on examination. 

At his hearing in May 2016, the Veteran indicated that when he goes into the sun, the scar is painful because the skin is not as thick as the other areas of his hand and the area sunburns very quickly.  See May 2016 BVA Hearing Transcript, pg. 8.

Analysis

At the outset, the Board notes that a scar is observable by a lay person through their own observation and therefore can be diagnosed by a lay person.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Board acknowledges the May 2010 examiner's opinion that the Veteran's right hand does not reveal a scar on examination; however, as the Veteran has asserted that he as a scar that is painful and sunburns very quickly, the Board finds that the first element of service connection, the requirement of a current diagnosis, is met.  

As to an in-service injury, the Veteran's service treatment records indicate that his hand was injured in service by a black blast from a simulated round in March 1990.  Therefore, the second element of service connection is met.

As to the nexus requirement, the Board again notes that given the nature of the Veteran's disability, a nexus may be established by lay statements.  Here, the Veteran has asserted that he was burned in service; he has continued to feel pain in the scarred area when the scar is exposed to the sun since service, and currently experiences pain when the scar is exposed to the sun.  The Board finds these statements are sufficient to support a finding that there may exist a nexus between the Veteran's military service and his current scar which becomes painful when exposed to the sun.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, the Veteran's claim for a scar on his right hand that becomes painful when exposed to sunlight is granted. 

III.   Increased Ratings

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any creased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings are appropriate because the Veteran's disability picture changed throughout distinct periods during the appeal period. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United State Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Facts

The Veteran was granted service connection for an anxiety disorder not otherwise specified and granted an evaluation of 50 percent effective October 6, 2009.

At his March 2016 Hearing, the Veteran indicated that he didn't see any doctors between being discharged from the Army in March 1993 and 2008.

VA Treatment records from February 2010 indicate that the Veteran got into a fight at work and lost his job.  The Veteran's employer told him he could come back if the Veteran went back on the medication he took for his anxiety disorder.  The Veteran indicated that he was experiencing nightmares and hyperviligence and noted a lot of anger and a negative attitude.  The Veteran denied psychotic symptoms as well as suicidal and homicidal ideations. 

VA treatment records from May 2010 indicate that after going back on his medication, the Veteran continued working at the tattoo shop he had been fired from.  The Veteran stated that he had one confrontation but that it was in self-defense of a person who pushed him.  The Veteran denied depressive, manic, or psychotic symptoms and also denied any suicidal thoughts or other examples of violence. 

On examination in June 2010, the Veteran indicated that he experiences depressed mood every other day for a couple of days at a time, which has a moderate severity.  Mental examination status revealed that the Veteran was oriented to person, place, and time, and his general appearance was clean.  The Veteran's speech was described as unremarkable.  The Veteran's thought content included thoughts that everyone was plotting against him.  The Veteran denied hallucinations, delusions, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, and problems with activities of daily living.  The Veteran reported a history of suicidal thoughts and episodes of violence.  The Veteran indicated that he had recurring thoughts about his experiences during Desert Shield/Desert Storm.  The Veteran indicated that he has approximately 2-5 close friends.  The examiner noted the Veteran's efforts to avoid thoughts, feelings, or conversations associated with the trauma, and efforts to avoid activities, places, or people that arouse recollections of the trauma.  The examiner also noted that the Veteran has difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The Veteran denied difficulty recalling important details from the trauma. 

On examination in April 2014, the Veteran was diagnosed with PTSD, generalized anxiety disorder, depression not otherwise specified and polysubstance dependence.  The examiner noted that all of the Veteran's diagnoses contribute to each other and share symptom presentations.  The examiner indicated that the Veteran has total occupational and social impairment.  The examiner indicated that the Veteran experiences recurrent and distressing recollections and dreams of the event, including images, thoughts or perceptions.  The examiner also noted that the Veteran experiences intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner also indicated that the Veteran makes efforts to avoid thoughts, feelings or conversations associated with the trauma, and avoids activities, places or people that arouse recollections of the trauma.  The examiner noted markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  The examiner noted that the PTSD symptoms the Veteran described cause clinically significant distress or impairment on social, occupational, or other important areas of functioning.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, near-continuous panic or depression affecting the ability to function independently, appropriately and affectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work life setting, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, as well as persistent danger of hurting self or others. 

(a) Analysis

The above evidence reflects that application of the rating schedule to the VA examinations during the appeal period indicates that the appropriate rating for a generalized psychiatric disorder must be staged due to the changes in severity of the Veteran's psychiatric condition.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct time periods during the appeal where the service-connected disability exhibits symptoms that would warrant different ratings).  Here, the Veteran's generalized anxiety disorder warrants two separate ratings for two distinct time periods within the appeal period.

With regard to the period from October 6, 2009 to April 9, 2014, the Board finds that the Veteran's symptoms do not warrant a rating in excess of 50 percent as the Veteran experienced no more than occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran's treatment records during this time period indicate that the Veteran had a lot of anger and negative attitude.  Additionally, on examination in June 2010, the examiner noted a history of suicidal thoughts and episodes of violence.  The examiner also indicated that the Veteran has approximately 2-5 close friends.  The examiner noted efforts to avoid thoughts, feelings, or conversations associated with the trauma, and efforts to avoid activities, places, or people that arouse recollections of the trauma.  The examiner also noted that the Veteran has difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The Veteran denied difficulty recalling important details from the trauma.  

A higher evaluation of 70 percent is not warranted as the evidence prior to April 9, 2014 indicates that the Veteran denied hallucinations, delusions, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, and problems with activities of daily living (neglect of personal appearance and hygiene).  The Veteran was able to maintain several relationships by his own report.  In addition, the Veteran does not have deficiencies in most areas.  While the evidence shows that he had a depressed mood, some deficiency in thought content, and anger with periods of violence, the evidence shows that the Veteran denied a history of suicidal ideation and homicidal ideation, denied manic or psychotic symptoms, and was fully oriented.  His appearance was clean, and his speech was unremarkable.  He manifested no inappropriate behavior, panic attacks, or problems with activities of daily living.  He also demonstrated no problems with memory and maintained relationships with a few close friends.  There is no evidence of any deficiency in judgment.  As such, he does not have deficiencies in most areas.  Therefore, the criteria necessary for a 70 percent rating are not demonstrated.  The Board finds that the Veteran's disability picture more nearly approximates the criteria required for a 50 percent evaluation.

The Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 100 percent rating under the General Rating Formula.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

With regard to the period from April 9, 2014, the Board finds that a 100 percent disability rating is warranted.  Specifically, the April 2014 VA examiner opined that the Veteran has total occupational and social impairment.  Additionally, the examiner indicated that the Veteran experiences recurrent and distressing recollections and dreams of the event, including images, thoughts or perceptions.  The Veteran also experiences intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner also indicated that the Veteran makes efforts to avoid thoughts, feelings or conversations associated with the trauma, and avoids activities, places or people that arouse recollections of the trauma.  The examiner noted markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  The examiner noted that the PTSD symptoms the Veteran described cause clinically significant distress or impairment on social, occupational, or other important areas of functioning.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, near-continuous panic or depression affecting the ability to function independently, appropriately and affectively, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work life setting, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, as well as persistent danger of hurting self or others. 

In summary, the evidence of record from October 6, 2009 to April 9, 2014 demonstrates that the Veteran's generalized anxiety disorder is manifested by depression, anger, sleep impairment, and irritability.  This appears to be productive of reduced reliability and productivity and moderate interference in his ability to interact effectively and efficiently.  While in no way minimizing the effects of the Veteran's psychiatric conditions, the Board believes that such symptomatology is contemplated by the criteria for a 50 percent rating.

Additionally, with regard to the period from April 9, 2014, the evidence of record demonstrates that the Veteran's generalized anxiety disorder caused total occupational and social impairment and therefore a 100 percent rating is warranted.

(b) Extraschedular Consideration (October 6, 2009 to April 9, 2014)

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Based upon the evidence of record, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2013); Thun, 22 Vet. App. at 114.  The Veteran's service-connected generalized anxiety disorder is contemplated and reasonably described by the rating criteria.  Id.  As demonstrated in the discussion above, the generalized anxiety disorder has been manifested by sleep impairment, irritability, and depression.  The Board finds that these symptoms are contemplated under the relevant rating criteria, which compensate for occupational and social functioning with reduced reliability and productivity, to include sleep impairment, irritability, and depression. 

The Veteran does not have symptoms associated with this disorder that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's generalized anxiety disorder is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's generalized anxiety disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015). Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment). 

TDIU 

The issue of TDIU from October 6, 2009 to April 9, 2014 is addressed in the REMAND portion below. 

With regard to the period from April 9, 2014, the Board notes that the Veteran is rated at 100 percent for his service-connected generalized anxiety disorder, and therefore a discussion of TDIU for this period is not warranted.


ORDER

The Veteran's claim for service connection for tinnitus is granted.

The Veteran's claim for service connection for a scar, right hand, is granted.

From April 9, 2014, a rating of 100 percent for service-connected generalized anxiety disorder is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2015).

The Board notes that although the Veteran has been granted a 100 percent rating for his service-connected generalized anxiety disorder from April 9, 2014, the issue of TDIU has been raised by the record prior to April 9, 2014.  Therefore, the Veteran should be provided with VCAA notice of the requirements for a TDIU claim and be provided with a VA Form 21-8940, which the Board believes will be helpful in deciding the issue of entitlement to a total disability rating prior to April 9, 2014.

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with VCAA notice of the requirements for a TDIU claim and ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.   After the Veteran has been provided the VA Form 21-8940 and given time to respond, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


